Exhibit 10.42

FIRST AMENDMENT TO

THE PFI SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(As Amended and Restated January 1, 2009)

WHEREAS, the PFI Supplemental Executive Retirement Plan (the “Plan”) was amended
and restated, effective as of January 1, 2009, to comply with the requirements
of Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”);

WHEREAS, in connection with such restatement, the most senior Vice President
responsible for Corporate Human Resources was authorized to make such additional
amendments to the Plan as she deemed necessary or appropriate to address the
requirements of Section 409A;

WHEREAS, the Authorized Officer delegated the Authority to Haroon Saeed, Vice
President, Compensation; and

WHEREAS, it has been determined that, to facilitate the administration of the
Plan and to assure compliance with such Section 409A of the Code, both as to the
Plan benefits and other benefits that may be payable to the same person
conditioned upon the execution of such a release, the time at which a release
needs to be delivered to qualify to receive the benefits payable under the Plan
should be modified to allow coordination among the various applicable benefit
plans.

NOW, THEREFORE, effective as of January 1, 2010, Section 4.4 of the Plan is
hereby amended and restated in its entirety to read as follows:

Release. Except in the case of any Accrued Benefits that will commence to be
paid on account of the death of the Participant, any Accrued Benefits accrued
under this Plan shall be null and void and not be payable if the Participant
shall fail to execute a Release (or, having timely executed such Release, shall
revoke any such Release during the period permitted at law for revocation of
such Release) within such period that the Company or the Committee shall specify
from time to time, which period shall in all events begin following his
Termination of Employment and end prior to the date payment of benefits are
scheduled to commence hereunder. Subject to applicable law, any breach by a
Participant of a Release shall give the Company the right to forfeit any and all
future payments to the Participant under the Plan and to recover any benefits
previously paid, as well as the right to reimbursement by the Participant of any
attorney fees and costs expended by the Company in enforcing such right of
return.

IN WITNESS WHEREOF, Prudential Financial, Inc., by action of the undersigned
duly authorized officer, has caused this amendment to the PFI Supplemental
Executive Retirement Plan to be executed this 14th day of December 2010.

 

PRUDENTIAL FINANCIAL, INC. /s/ Haroon Saeed

Haroon Saeed

Vice President, Compensation